DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.
Claims 8-17 and 21-24 are present for examination. Claim 8 is the only independent claim.
Claims 1-7 and 18-20 were withdrawn from consideration.

Response to Arguments
Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
Applicant primarily argues, in page 5 last paragraph and page 6 first paragraph, that nothing in Labzentis or Hall teach the ability to retrofit a passive component in a downhole tool for use in a downhole environment, nor teaching that the disconnect mechanisms of labzentis can function in a downhole tool for use in a downhole environment. 
Respectfully, the Examiner disagrees. The Examiner finds that William is to disclose component (10; see Fig. 2) mounted on a substrate with patterns and pads (see Fig. 6) that can be formed by three dimensional printing process (see paragraph [0035]). Hall is to teach, in paragraph [0074], three dimensional printing process in making application of a downhole device. Labzentis teaches removal and replacement of components (Col. 2, lines 14-15), interconnection and contacts between PCB and cards and external systems (Col. 2, lines 11 -21). 
William, Hall and Labzentis are silent as to disclose a passive component. However, a newly reference under Juskey (US 5,264,061) teaches, in Col. 4, lines 13-14, passive components (42) such as chip resistors and capacitor can be incorporated into a three dimensional printed circuit assembly (see Fig. 4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the 
Applicant further argues, page 6 starting in paragraph 2, nothing in Labzentis or Hall teach the ability to retrofit a passive component in a downhole too for use in a downhole environment with a particular pressures range, temperature, and shock value. 
Respectfully, the Examiner disagrees. The Examiner finds that William, Hall, Labzentis, and Juskey disclose an adapter board with passive component that can be retrofitted in place of a prior used electrical component for a downhole device in order to maintain functional of an electronic system by removing and replacing components as it is necessary during the life of a system and tool. 
William, Hall, Labzentis, and Juskey are silent as to disclose a downhole environment with a particular pressure ranges, temperature, and shock value as claimed in claims 21-24. A newly reference under Cooley (US 2018/0135408) teaches, in paragraph [0007], that known complex and expensive devices can be designed to withstand temperature exceeding 200 degrees Celsius, pressures in the thousands of PSI, and shock values up to several hundred g. Cooley is silent as to disclose a pressure ranges of up to 20,000 PSI.
However, reference Dupont (US 2018/0017201), in paragraph [0002], complex and expensive application of pressures exceed 30,000 PSI is known. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooley and Dupont with that of William, Hall, Labzentis, and Juskey in order to designed complex and expensive system and tool applications to be used in such increasingly harsher environments and retrofitted in place of a prior used electrical component in order to maintain functional of an electronic system by removing and replacing components as it is necessary during the life of the complex and expensive system and tool.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 21 has already set forth the metes and bounds of the patent protection desired. Claims 22-24 are redundant because they recite the same exact limitations that were present in claim 21 of which they are dependent from. In the present instance, claim 21 recites the limitations include pressures up to 20,000 pounds per square inch, temperature exceeding 200 degrees Celsius, and shock values exceeding 9g; and claims 22-24 also recite the same limitations include pressures up to 20,000 pounds per square inch (i.e. claim 22), temperature exceeding 200 degrees Celsius (i.e. claim 23), and shock values exceeding 9g (i.e. claim 24). The claim(s) (i.e. claims 22-24) are considered indefinite because there is a question or doubt as to whether the feature introduced by such redundant language is merely exemplary of the remainder of the claim, and therefore not required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2004/0255458) in view of Hall (US 2007/0172735), in view of Labzentis (US 6,515,233) and further in view of Juskey (US 5,264,061).
Regarding claim 8, Williams discloses a method to prepare an adapter board, comprising: providing a substrate; creating at least two terminal pads (i.e. pads 32; see Figs. 1) on the substrate through a printing process; creating a pattern (20’, 33, 36; see Fig. 6A, Fig. 2) on and in the substrate through a printing process, wherein the pattern has at least two ends (i.e. ends of 20’ in connecting with pads 32; see Fig. 6A), wherein the pattern includes at least one electrical component (see Fig. 2; semiconductor component 10); connecting a first terminal pad (i.e. terminal pad of component 10) on the substrate to a first of the pattern ends (see Fig. 2; terminal of 10 connecting pads 32, 20’, 33, 36); and connecting a second terminal pad (i.e. second terminal pad of component 10) on the substrate to a second of the pattern ends (terminal of component 10 connecting to pads 32, 20’, 33, 36).
Williams is silent as disclose a three dimensional printing process in creating the terminal pads and pattern. However, Williams further teaches, in paragraph [0035], that conductive elements of the present invention are preferably fabricated using three-dimensional printing techniques. Therefore, it would have been obvious for one of ordinary skill in the before the effective filing date of the claimed invention to printing three dimensional conductive elements including pads and patterns in order to provide precise printing processes in making a circuitry application on a substrate.
Williams is silent as to disclose a downhole tool. However, Hall teaches, see paragraph [0074], three dimensional printing process in making application of a downhole device. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hall with that of William in order to successfully making a network application of a downhole environments for increased amounts of time and may be more efficient in its functional application.
Williams and Hall is silent as to describe removing a used component, an adapter board retrofitted in place of a prior used electrical component. Labzentis teaches removal and replacement of components (Col. 2, lines 14-15), interconnection and contacts between PCB and cards and external systems (Col. 2, lines 11 -21). It would have been obvious for one of ordinary skill in the art before the 
William is to disclose component (10; see Fig. 2) mounted on a substrate with patterns and pads (see Fig. 6) that can be formed by three dimensional printing process (see paragraph [0035]). Hall is to teach, in paragraph [0074], three dimensional printing process in making application of a downhole device. Labzentis teaches removal and replacement of components (Col. 2, lines 14-15), interconnection and contacts between PCB and cards and external systems (Col. 2, lines 11 -21). They are silent as to disclose a passive component. 
However, Juskey teaches, in Col. 4, lines 13-14, a passive component (42) such as chip resistors and capacitors can be incorporated into a three dimensional printed circuit assembly (see Fig. 4).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the passive component of Juskey with the board and pads of William and remove a used component wherein an adapter board can be retrofitted in place of a prior used electrical component as taught by Lazentis for a downhole device and system of Hall in order to maintain functional of an electronic system by removing and replacing components as it is necessary during the life of a system and tool.

Regarding claim 9, Williams discloses the method according to claim 8, wherein the first terminal pad is on at least a side face of the substrate (see Fig. 2).
Regarding claim 10, Williams discloses the method according to claim 8, wherein the second terminal pad is on at least a second side face of the substrate (see Fig. 2).
Regarding claim 11, Williams discloses the method according to claim 8, wherein the first terminal pad (i.e. terminal of component 10) is on at least a first side face of the substrate (see Fig. 2) and the second terminal pad is on a second side face of the substrate and wherein the first side face of the substrate is on an opposite side of the second side face of the substrate (see Fig. 2; terminal to pads 32, 20’, 33, 36).
Regarding claim 12, Williams substantially discloses wherein the adapter board is configured to accept an electrical signal, process the electrical signal and output an electrical signal, except application 
Regarding claim 13, Williams discloses the method according to claim 8, wherein the creating the pattern one of on and in the substrate through the three-dimensional printing process includes placing an electrical component (10) within the pattern (see Figs. 1 and 2).
Regarding claim 14, Williams discloses the method according to claim 13, wherein placing the electrical component within the pattern includes using a smaller die size electrical component (10) than a die size of the substrate (see Fig. 2).
Regarding claim 15, Williams discloses the method according to claim 13, wherein connecting the first terminal pad to the first of the pattern ends is through a first three-dimensional via (see Fig. 2, 6A; terminal of 10 to pads 32, 20’, 33, 36) and the connecting of the second terminal pad to the second of the pattern ends is through a second three-dimensional via (see Fig. 2 and 6A; and see paragraph 35).
Regarding claim 16, Williams discloses the method according to claim 15, wherein the first three-dimensional via is made through a three-dimensional printing (see paragraph 35).
Regarding claim 17, Williams discloses the method according to claim 15, wherein the second three- dimensional via is made through a three-dimensional printing (see paragraph 35).

Claims 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over William, Hall, Labzentis, and Juskey, as applied to claim 8, further in view of Cooley (US 2018/0135408) and Dupont (US 2018/0017201).
Regarding claims 21-24, William, Hall, Labzentis, and Juskey are silent as to disclose a downhole environment with pressures up to 20,000 PSI, temperature exceeding 200 degrees Celsius, and shock value exceeding 9g. Cooley teaches, in paragraph [0007], that known complex and expensive devices can be designed to withstand temperature exceeding 200 degrees Celsius, pressures in the thousands of PSI, and shock values up to several hundred g. Cooley is silent as to disclose a pressure ranges of up to 

20,000 PSI, however, Dupont teaches, in paragraph [0002], complex and expensive application of pressures exceed 30,000 PSI is known. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cooley and Dupont with that of William, Hall, Labzentis, and Juskey in order to designed complex and expensive system and tool applications to be used in such increasingly harsher environments and retrofitted in place of a prior used electrical component in order to maintain functional of an electronic system by removing and replacing components as it is necessary during the life of the complex and expensive system and tool.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYING KUE whose telephone number is (571)270-1502.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729